DETAILED ACTION
Re Application number 16/936578, this action responds to the amended claims dated 08/31/2022.
At this point, claims 1, 4, 8-9, 11, 14-15, and 18 have been amended.  Claims 2, 5, 12, 16, and 19 are cancelled.  Claims 1, 3-4, 6-11, 13-15, 17-18, and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims, dated 08/31/2022; in view of the amendments, the following rejections under 35 USC § 112(b) remain:
Claims 1, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the following reasons: 
Language “in a manner analogous to a RAID 5/6 approach” (e.g. claim 1, line 9).  This limitation is indefinite, for 2 reasons.  First, the term “RAID 5/6” is not generally known in the art; Examiner interprets it to mean “RAID 5 or RAID 6”; if this is correct, then Applicant is respectfully requested to clarify that these are alternative options by using “or” language.  Second, the term “analogous” is ambiguous, as it is unclear what, other than actual RAID 5 or RAID 6 implementations, might be considered “analogous” to those RAID approaches.  Applicant is respectfully requested to either remove the ambiguous language, such that the storing must actually use a RAID 5 or RAID 6 approach, or disclose more clearly which other implementations would be “analogous” to those approaches;
Language “obtaining location metadata for each data sub-block, the location metadata locating a first data sub-block as forward lookup data based on a relationship between the logical address for the first data sub-block and a physical location of the data block within the RAID drive array; and (¶ 33-34).  This limitation is indefinite, as the location metadata is “for each data sub-block”, but the location metadata locates a first data sub-block, not each respective sub-block.  It is unclear whether this means that 1) each sub-block shares a single location metadata, the single location metadata locating the first data sub-block, or 2) each sub-block has a respective location metadata, but each of these respective location metadata locate the first data sub-block, or 3) each sub-block has a respective location metadata, each locating a respective data sub-block (this interpretation would indicate that there is a typographical error in the claim language and “the location metadata locating a first data sub-block” should read “each respective location metadata locating a respective data sub-block”;  
Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has insufficiently distinguished “location metadata” from “identifying metadata”; the “location metadata” in claim 1 is defined as “locating a first data sub-block as forward lookup data based on a relationship between the logical address for the first data sub-block and a physical location of the data block within the RAID drive array”, while the identifying metadata is defined in dependent claim 4 as “identifying a relationship between the physical location of the first data sub-block within the RAID drive array and the logical address for the first data sub-block within a log”.  Neither of these definitions is mutually exclusive, and both appear to be logical-to-physical or physical-to-logical mappings for a first data sub-block.  Additionally, the terms “forward lookup data” and “within a log” do not help to distinguish; “forward lookup data” is defined in Applicant’s spec as merely being a logical-to-physical translation (¶ 27), and “within a log” does not distinguish, as the entire RAID operates using a log-structured filing system, so the locations in the RAID identified by either type of metadata would be “within a log”.  Because it would not be obvious to one of ordinary skill in the art to distinguish between these two types of logical-to-physical mapping, it would likewise not be obvious how to limit the invention to performing the storage of one type of logical-to-physical mapping before the other.
Claims 3-4, 6-10, 13-14, 17-18, and 20 are rejected as being dependent upon one of claims 1, 11, or 15 above, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 11, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0081588 A1) in view of Wan (US 2020/00250041 A1).

Re claim 1, Lee discloses the following:
A computer-implemented method for storing a data block in a plurality of at least three storage units forming a RAID drive array (Fig. 2A, storage devices 130-1 to 130-4).  The RAID array is divided into at least 3 storage devices (storage units) forming a RAID drive array;
the RAID drive array operating using a log-structured filing system, the computer-implemented method comprising: (¶ 35).  The RAID operates in a log-structured environment (filing system);
the computer-implemented method comprising: dividing a data block, in a log-structured filing system of a RAID drive array, into at least two sets of data sub-blocks (Fig. 2A; ¶ 42).  When a data block is to be written to the RAID array, it is divided into a plurality of write locations (sub-blocks) on the respective storage devices of the RAID stripe (dividing the data block into at least two sets of data sub-blocks).  Since, as noted above, the RAID operates in a log-structured environment (filing system), the data block is “in a log-structure filing system of a RAID drive array”;
generating check data for the at least two sets of data sub-blocks, the check data enabling the reconstruction of one of the sets of data sub-blocks using the other set or sets of data sub-blocks (Fig. 2A; ¶ 3 and 41).  For each stripe, parity data is created from the data locations, and used to recover in case of error (Fig. 2A; ¶ 3).  Furthermore, the parity used is RAID 5 parity (¶ 41); accordingly, it is notoriously well known in the art that RAID 5 parity recovery works by utilizing the parity in combination with one or more other data blocks to recover a failed data block;
storing, in the RAID drive array, each set of data sub-blocks and the check data in a different storage unit in a manner analogous to a RAID 5/6 approach (Fig. 2A; ¶ 41).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the data and check data are stored in a RAID array, which may include a RAID-5 or RAID-6.  In each stripe, data is spread to 3 different data locations (e.g. D1-D3), and parity (check data) (e.g. P1_3) is stored in a fourth location (Fig. 2A).  In the example given, data is stored in a RAID-5 array; regardless of the exact scope of the term “in a manner analogous to a RAID 5/6 approach”, an actual RAID-5 would clearly be analogous; 
obtaining location metadata for each sub-block, the location metadata locating a first data sub-block as forward lookup data based on a relationship between the logical address for the first data sub-block and a physical location of the data block within the RAID drive array; and (¶ 33-34).  This limitation is indefinite, as noted above.  Examiner interprets the location metadata as either 1) being for the first data sub-block, or 2) there is metadata for each sub-block, but “the location metadata” only refers to the metadata for the first data sub-block.  The mapping table includes mapping information for mapping locations (sub-blocks) in each of the storage devices (i.e. for each sub-block).  Furthermore, Applicant’s specification defines “forward lookup data” to be data that is “to enable the physical location of a desired data block within the storage arrangement […] to be identified from a logical block address or logical position” (¶ 27), i.e. it is a logical-to-physical mapping.  Lee discloses that the mapping table includes logical-to-physical mappings for locations (sub-blocks) in the storage devices (location metadata locating a first data sub-block as forward lookup data) (¶ 33-34);
each storage unit having a specified sector size (¶ 29-30).  Each storage device has a profile, which includes the erase unit size (specified sector size) for that respective storage device.

Lee discloses location metadata, but does not specifically disclose storing a copy of location metadata in at least two storage units.

Wan discloses storing, in the log-structured filing system, a copy of the logical metadata in at least two storage units using a RAID 1 approach for storing data (¶ 67).  The log metadata (logical metadata) is stored in two storage units using a RAID-1 mirroring technique (RAID 1 approach). The data is stored in the system, which uses logged data (log-structured filing system).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mapping information of Lee to support multiple copies of mapping information, as in Wan, because Wan suggests that mirroring data (including metadata) would improve availability and durability of the data (¶ 65).

Re claim 4, Lee and Wan disclose the method of claim 1, and Lee further discloses obtaining identifying metadata for the first data sub-block, the identifying metadata identifying a relationship between the physical location of the first data sub-block within the RAID drive array and the logical address for the first data sub-block within a log; and (¶ 33).  Applicant has not explicitly defined “location metadata” in a distinct way from “identifying metadata”; Examiner interprets both as being logical-to-physical, or physical-to-logical, mappings.  Lee discloses obtaining a logical-to-physical mapping (identifying metadata) for the first data sub-block.

Wan discloses storing the identifying metadata in at least two storage units (Fig. 1; Abstract; col. 17, line 31 to col. 18, line 10).  Mapping data both identifies a logical to physical mapping, as well as identifying data; accordingly, it is both “location metadata” and “identifying metadata”, and is stored in multiple locations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Wan, for the reasons noted in claim 1 above.

Re claim 6, Lee and Wan disclose the method of claim 4, and Lee further discloses that the steps of obtaining and storing identifying metadata are performed before storing the location metadata (¶ 33-34).  This limitation is indefinite, as noted above; Examiner interprets this to mean obtaining and storing metadata that qualifies as identifying and location metadata.  The logical-to-physical mapping data of Lee can be considered both identifying metadata and logical metadata.

Re claim 7, Lee and Wan disclose the method of claim 1, and Wan further discloses that the step of storing a copy of location metadata in at least two storage units comprises storing a copy of the location metadata in at least three storage units (¶ 67).  The metadata can be stored in at least 4 locations, including two mirrored copies in the RAID-1, as well as 2 additional memory locations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Wan, for the reasons noted in claim 1 above.

	Re claims 11 and 14, Lee and Wan disclose the methods of claims 1 and 4, respectively; accordingly, they also disclose computer program products implementing those methods, as in claims 11 and 14, respectively (See Lee, ¶ 107).

	Re claims 15, 18, and 20, Lee and Wan disclose the methods of claims 1, 4, and 6 above, respectively; accordingly, they also disclose processing systems implementing those methods, as in claims 15, 18, and 20, respectively (See Lee, ¶ 107).  Furthemore, re claim 15, Lee discloses a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and the program instructions which, when executed by the processor set, cause the processor set to perform a method (¶ 107).

Claims 3, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wan, further in view of Cavallo (US 2006/0288161 A1).

Re claim 3, Lee and Wan disclose the method of claim 1, but do not specifically disclose that the plurality of storage units comprises at least four storage units, including a first check data sub-block and a second check data sub-block.

	Cavallo discloses that the plurality of storage units comprises at least four storage units; further comprising: the step of generating check data comprises generating a first check data sub-block and a second, different check data sub-block, the first and second check data sub-blocks together enabling the reconstruction of two of the sets of data sub-blocks using the other sets of data sub-blocks; and the step of storing each set of data sub-block and the check data comprises storing each set of data sub-blocks and check data sub-block in a different storage unit (Fig. 1; ¶ 2).  The RAID system is a RAID 6, which utilizes at least 4 different storage units, and has two different parity sub-blocks (Fig. 1).  This enables recovery from both single and double failures (allowing recovery of two of the sets of data sub-blocks).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID of Lee (combined with Wan) to utilize RAID 6, as in Cavallo, because Cavallo suggests that using RAID 6 would aid in recovering from both single and double disk drive failures (¶ 2).

	Re claim 13, Lee, Wan, and Cavallo disclose the method of claim 3 above; accordingly, they also disclose a computer program product implementing that method, as in claim 13.

Re claim 17, Lee, Wan, and Cavallo disclose the method of claim 13 above; accordingly, they also disclose a processing system implementing that method, as in claim 17.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wan, further in view of Deutsch et al (US 2019/0042369 A1).

Re claim 8, Lee and Wan disclose the method of claim 1, but does not specifically disclose that the metadata is the same size as the specified sector size.

Deutsch discloses that the generated location metadata is the same size as the specified sector size of a corresponding storage (¶ 31).  The block size (specified sector size) is the same for metadata blocks as well as data blocks.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the metadata of Lee (combined with Wan) to be stored in a same block (sector) size as data, as in Deutsch, because it would be obvious to try storing metadata in units the same size as the specified storage units of the storage, MPEP § 2144.04(IV)(A) suggests that mere changes in size or proportion are obvious.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wan, further in view of Wu et al (US 2012/0151005 A1)

	Re claim 9, Lee and Wan disclose the method of claim 1, but do not specifically disclose that the location metadata identifies the size of the sub-block.

Wu discloses that the location metadata identifies the size of the sub-block (¶ 11).  The metadata (location metadata) includes an indication of data block size (size of the sub-block).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mapping metadata of Lee (combined with Wan) to include block size information, as in Wu, because it would be applying a known technique to a known method to yield predictable results.  Lee (combined with Wan) discloses storing location metadata in the form of mapping data, which is ready for the improvement of adding additional metadata information.  Wu discloses metadata which includes additional information, such as block size and compression status, which would be applicable to the metadata of Lee (combined with Wan).  It would have been obvious to integrate this additional metadata information from Wu into the metadata of Lee (combined with Wan), because it would yield the predictable result of allowing the metadata to provide additional information to the system, such as data size settings and compression status.

	Re claim 10, Lee and Wan disclose the method of claim 1, but does not specifically disclose that the location metadata comprises a compression flag.

Wu discloses that the location metadata comprises a compression flag indicating whether or not a sub-block has been compressed (¶ 11).  The metadata (location metadata) also includes a compression flag, which indicates whether a data block is compressed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee, Wan, and Wu, for the reasons noted in claim 9 above.
ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1, 3-4, 6-11, 13-15, 17-18, and 20 filed 08/31/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)

Re claims 6 and 20, Applicant argues that in view of the amendments to claims 1, 4, 15, and 18, claims 6 and 20 are no longer indefinite.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Applicant has provided respective definitions for “location metadata” and “identifying metadata”; however, these respective definitions are not clearly distinguishable from one another.  Both appear to be logical-to-physical or physical-to-logical translations corresponding to the first data sub-block, and the differences do not appear to be mutually exclusive.  For example, “location metadata” describes a relationship between a logical address and a physical location, while “identifying metadata” describes a relationship between the physical location and the logical address; however, both these relationships are the same.  Additionally, the “location metadata” mentions “forward lookup data”, but Applicant’s specification defines “forward lookup data” as a logical-to-physical translation (¶ 27), so this does not further limit “location metadata”.  Furthermore, “identifying metadata” includes the language “within a log”; however, the entire RAID operates using a log-structured filing system, so this does not further limit “identifying metadata”.  Since there is nothing contained in the respective definitions to enable one of ordinary skill in the art to determine how “location metadata” is distinct from “identifying metadata”, Examiner is unable to distinguish between them, and accordingly, is unable to determine how obtaining and storing of identifying metadata would necessarily occur before storing the location metadata.
Re claims 8-9, Applicant argues that the amendments are sufficient to render Examiner’s rejections under 35 USC § 112(b) moot.  In response, Applicant’s argument has been fully considered, and is deemed persuasive.  Accordingly, Examiner’s rejections of claims 8-9 under 35 USC § 112(b) have been withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 11, and 15, Applicant argues that Lee and Milligan do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Lee and Milligan do not disclose “obtaining location metadata for each data sub-block, the location metadata locating a first data sub-block as forward lookup data based on a relationship between the logical address for the first data sub-block and a physical location of the data block within the RAID drive array.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as noted above, this language is indefinite, as it is not clear whether the correspondence between location metadata and data sub-block(s) is one-to-one, one-to-many, or many-to-one.  Second, while Applicant has provided a definition for “location metadata”, Applicant’s specification makes clear that this “forward lookup data” is merely a logical-to-physical memory translation for the first data sub-block (¶ 27).  Accordingly, Lee discloses that the metadata contains logical-to-physical mapping translations (¶ 33-34).

Second, Applicant argues that Milligan does not disclose “storing, in the log-structured filing system, a copy of the location metadata in at least two storage units using a RAID 1 approach, each having a specified sector size”.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection.  Lee discloses storing metadata in a log-structured environment (filing system) (¶ 33-35), and further discloses a specified erase unit size for each storage device (specified sector size) (¶ 29-30).  New reference Wan discloses storing multiple copies of metadata in different locations, including 2 different locations that are part of a RAID-1 mirroring setup (¶ 67).

Re claims 4, 14, and 18, Applicant argues that Lee and Milligan do not disclose “obtaining identifying metadata for the first data sub-block, the identifying metadata identifying a relationship between the physical location of the first data sub-block within the RAID drive array and the logical address for the first data sub-block within a log”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  As previously noted, Applicant’s definitions for “location metadata” and “identifying metadata” are not distinguishable, as both appear to disclose logical-to-physical or physical-to-logical memory translations for a first data sub-block in a log-structured file system.  Accordingly, Examiner interprets the memory translations of Lee as being both “location metadata” and “identifying metadata” (¶ 33-34).

Re all claims not specifically argued, Applicant is directed to Examiner’s arguments re parent claims 1, 11, and 15 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/31/2022.

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1, 3-4, 6-11, 13-15, 17-18, and 20 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132